DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 12 are objected to because of the following informalities:
In claims 1 and 12, “receiving the object position data” should be “receiving 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, the claim recites the limitation “the at least one additional object is at least partially laterally aligned with the targeted trailer”. However, it is unclear from the 

Regarding claim 9, the claim recites the limitation “the threshold distance is about 1 meter”. However, it is unclear what applicant means by “about” 1 meter. One of ordinary skill in the art could read this as deviating from 1 meter by a specified amount not disclosed in the claim, being on the same order of magnitude as 1 meter (for instance, applicant states in paragraph [0045] of applicant’s specification that “the threshold distance may be on the order of about 1 m”), or any number of other interpretations. While applicant discloses the threshold distance being about 1 meter in paragraphs [0004] and [0045] of applicant’s specification, there is not additional information in these paragraphs that clarified the claim language. The claim is therefore rendered indefinite. For purposes of prior art rejection, examiner will apply examiner’s broadest reasonable interpretation.

Regarding claim 11, the claim recites “the warning is presented”. However, no prior reference to “a warning” is recited in claim 11 or parent claim 1. However, the limitation “an indication” is recited in claim 1, so it is possible that applicant intended either for claim 1 to read “presenting a warning” in order to be consistent with claim 11 or for claim 11 to read “the indication is presented” in order to be consistent with claim 1. It is currently, however, unclear which term applicant intended to use. The claim is therefore rendered indefinite.
Claim 11 is further rendered indefinite since applicant recites “the video screen” without any prior recitation of ”a video screen” in claim 11 or parent claim 1. However, applicant does recite “a display screen” earlier in claim 11. It is therefore possible that applicant intended for either “the video screen” to read “the display screen” or for “a display screen” to read “a video screen”. It is currently, however, unclear which term applicant intended to use. The claim is therefore rendered indefinite.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claimed invention is directed to the concept of receiving object data, identifying a trailer and an object, and presenting a warning if the object is located too close to 
Regarding claim 20, applicant recites A method for aligning a vehicle for hitching with a trailer, comprising: 
receiving object position data from a vehicle detection system outputting a signal including object position information of an area to a rear of the vehicle; 
identifying a targeted trailer and at least one additional object within the area to the rear of the vehicle using the object position data; 
controlling a vehicle steering system to maneuver the vehicle during reversing to align a hitch ball mounted on the vehicle to a coupler of the targeted trailer; and 
upon aligning the hitch ball with the coupler, presenting a warning if it is determined that the at least one additional object is within a threshold distance of a side of the targeted trailer.
The claim recites a series of steps and therefore is directed to a process, which satisfies step 1 of the Section 101 analysis. Under the new two-prong inquiry, the claim is eligible at revised step 2A unless: Prong One: the claim recites a judicial exception; and Prong Two: the exception is not integrated into a practical application of the exception. 
The above claim steps are directed to the concept of receiving object data, identifying a trailer and an object, and presenting a warning if the object is located too close to a side of the trailer, which is an abstract idea that can be performed by a user mentally or manually and falls controlling a vehicle steering system to maneuver the vehicle during reversing to align a hitch ball mounted on the vehicle to a coupler of the targeted trailer” is insignificant extra-solution activity which could be performed manually by a person, and is therefore not adequate to integrate the claim invention into a practical application.
Nothing in the claim elements precludes the steps from being performed entirely by a human. No additional limitations integrate the abstract idea into a practical application by imposing any meaningful limits on practicing the abstract idea. (Prong Two: NO, does not recite additional elements that integrate the abstract idea into a practical application similar to that shown in MPEP 2106.05).
Under step 2B, the claimed invention does not recite additional elements that are indicative of an inventive concept. Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improve any other relevant technology.
Examiner’s note: if claim 20 were amended so that the “controlling a vehicle steering system to maneuver the vehicle during reversing to align a hitch ball mounted on the vehicle to a coupler of the targeted trailer” was performed by a controller steering or maneuvering the vehicle, then the claim would no longer be reciting a mere abstract idea since steering/maneuvering performed by a vehicle controller cannot be manually performed by a human and is integrated into the practical application of steering/maneuvering a vehicle through the use of a controller. Such an amendment would overcome this rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 7-9, 11-14, 16-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 20180251153 A1) in view of Shehan et al. (US 20180121742 A1), hereinafter referred to as Li and Son, respectively.
Regarding claim 1, Li discloses A system for assisting in aligning a vehicle for hitching with a trailer (See at least Fig. 8 in Li: Li discloses that, at block 816, a vehicle hitch is aligned with, and connected to, a trailer hitch [See at least Li, 0054]), comprising: 
a vehicle steering system (See at least Fig. 8 in Li: Li discloses that at block 808, the vehicle drive system will maneuver and steer the vehicle along path 552 to connect the vehicle to the trailer 200, as shown in Figs. 4A-C [See at least Li, 0054-0055]); 
a detection system outputting a signal including object position information of an area to a rear of the vehicle (Li discloses that cameras 410 positioned on a rear of vehicle 100 may detect objects [See at least Li, 0054-0055]); and 
a controller (See at least Figs. 2A-B in Li: Li discloses that the method of Fig. 8 may be implemented via controller 300 [See at least Li, 0031-0033]): 
receiving the object position data and identifying a targeted trailer (See at least Fig. 8 in Li: Li discloses that at block 802, a neural network may utilize the camera data to identify trailers which the user may select [See at least Li, 0055]) and at least one additional object within the area to the rear of the vehicle (See at least Fig. 8 in Li: Li discloses that the method 800 further includes continuously detecting, by the neural network 500, one or more objects within the vehicle path 552 as the vehicle 100 is moving rearwards along the vehicle path 552 and altering the vehicle path 552 at the controller 300 [See at least Li, 0055]); and
controlling the vehicle steering system to maneuver the vehicle during reversing to align a hitch ball mounted on the vehicle to a coupler of the targeted trailer (See at least Fig. 8 in Li: Li discloses that, at blocks 808-816, a vehicle reverses so that its hitch is aligned with, and connected to, a trailer hitch [See at least Li, 0054]).
However, Li does not explicitly teach the system wherein the controller, upon aligning the hitch ball with the coupler, the controller presents an indication if it is determined that the at least one additional object is within a threshold distance of a side of the targeted trailer.
However, Shehan does teach a system for detecting objects surrounding a trailer hitched to a vehicle wherein a controller, upon aligning the hitch ball with the coupler (See at least Fig. 3 in Shehan: Shehan teaches that at step 301, the trailer blind side detection (BSD) tool may detect the attachment of a trailer to the vehicle [See at least Shehan, 0038]. Also see at least Fig. 1 in Shehan: Shehan teaches that the BSD system comprises sensors 110a-b which are attached to the vehicle 100, not to the trailer [See at least Shehan, 0017]), presents an indication if it is determined that the at least one additional object is within a threshold distance of a side of the targeted trailer (See at least Fig. 3 in Shehan: Shehan teaches that following detection of attachment of the trailer, the BSD tools will detect any objects located within the blind spot of the trailer as shown in Fig. 2-- for instance, a set distance such as 3 meters behind the trailer [See at least Shehan, 0042-0043]. Also see at least Fig. 2 in Shehan: Shehan further teaches that the signal generated upon detection of an object in a blind spot detection area (BSDA) may control a display within the vehicle cabin to display a warning message identifying an object within the extended driver-side BSDA 120a and/or passenger-side BSDA 120b [See at least Shehan, 0044]). Both Li and Shehan teach methods of detecting objects in proximity to a vehicle. However, only Shehan explicitly teaches where the controller may present an indication in a case where an additional object is located within a threshold distance of a side of the attached trailer upon attaching the trailer.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the sensor system of Li to also detect and notify a user of a case in which an object is located within a threshold distance of the trailer following attachment of the trailer, as in Shehan. Doing so improves safety by informing the user when objects are too close to the trailer even if they are not close to the towing vehicle itself (See at least [Shehan, 0042-0044]).

Regarding claim 2, Li in view of Shehan teaches The system of claim 1, further including a vehicle brake system, wherein: the controller further controls the vehicle brake system when maneuvering the vehicle during reversing to align the hitch ball with the coupler (See at least Fig. 8 in Li: Li discloses that at block 810, the method 800 includes stopping or halting, at the drive system 110 (e.g., the brake system 120), the vehicle 100 at an intermediate position before reaching the final position [See at least Li, 0054]).

Regarding claim 3, Li in view of Shehan teaches The system of claim 1, wherein: 
the detection system includes at least one camera mounted on the vehicle and outputting image data of the area to the rear of the vehicle (See at least Fig. 8 in Li: Li discloses that at block 802, the one or more neural network 500 receives the images 412 from one or more cameras 410 positioned on a rear portion of the vehicle 100 to capture images 412 of a view behind the vehicle 100 [See at least Li, 0054]); and 
the controller identifies the targeted trailer in the image data (See at least Fig. 8 in Li: Li discloses that at block 804, the method 800 includes receiving, at a user interface 140 in communication with the neural network 500, an indication (e.g., driver selection 144) of a selected trailer 200, 200a-c from the one or more detected trailers 200, 200a-c [See at least Li, 0054]. Li further discloses that the DNN 500 is capable of determining the position of the trailer hitch 210 associated with a selected trailer 200, 200a-c based on images 412 or sensor data 422 [See at least Li, 0036]) and derives a path for maneuvering the vehicle during reversing to align the hitch ball with the coupler (See at least Fig. 8 in Li: Li discloses that at block 806, the method 800 also includes determining, at a computing device (e.g., a controller 300 having a path planning system 550a) in communication with the neural network 500, a vehicle path 552 from an initial position to a final position adjacent the trailer 200, 200a-c [See at least Li, 0054]).

Regarding claim 4, Li in view of Shehan teaches The system of claim 3, wherein: 
the detection system further includes at least one radar unit mounted on the vehicle and outputting a signal including point detection data of the area to the rear of the vehicle (See at least Fig. 1 in Li: Li discloses that the sensors may include, but are not limited to, one or more imaging devices (such as cameras) 410, and sensors 420 such as, but not limited to, radar [See at least Li, 0034]); and 
the controller identifies the targeted trailer and the at least one additional object in the point detection data in determining that the at least one additional object is within the threshold distance of the side of the targeted trailer (See at least Fig. 3 in Shehan: Shehan teaches that at 304, the BSD tools will detect any objects located within the blind spot of the trailer as shown in Fig. 2, including the trailer itself as well as any other objects, in order to determine the distance between the trailer and the other objects if the other objects fall within the set distance behind the end of the trailer [See at least Shehan, 0042-0043]).

Regarding claim 5, Li in view of Shehan teaches The system of claim 4, wherein the controller further identifies the at least one additional object in the image data in determining that the at least one additional object is within the threshold distance of the side of the targeted trailer (See at least Fig. 3 in Shehan: Shehan teaches that at 304, the BSD tools will detect any objects located within the blind spot of the trailer as shown in Fig. 2, including the trailer itself as well as any other objects, in order to determine the distance between the trailer and the other objects if the other objects fall within the set distance behind the end of the trailer [See at least Shehan, 0042-0043]).

Regarding claim 7, Li in view of Shehan teaches The system of claim 4, wherein the controller uses a neural network in identifying the at least one additional object in the image data (See at least Fig. 8 in Li: Li discloses that as part of the method 800, the neural network 500 may detect an object and alter the vehicle path 552 at the controller 300 or neural network 500 [See at least Li, 0055]).

Regarding claim 8, Li in view of Shehan teaches The system of claim 1, wherein it is determined that the at least one additional object is within the threshold distance of a side of the targeted trailer when the at least one additional object is at least partially laterally aligned with the targeted trailer (See at least Fig. 3 in Shehan: Shehan teaches that following detection of attachment of the trailer, the BSD tools will detect any objects located within the blind spot of the trailer as shown in Fig. 2-- for instance, a set distance such as 3 meters behind the trailer [See at least Shehan, 0042-0043]. It will be appreciated that the blind spots 120a and 120b are laterally aligned with the trailer, so any objects detected within these areas may be, broadly speaking, regarded as “partially laterally aligned” with the targeted trailer).

Regarding claim 9, Li in view of Shehan teaches The system of claim 1, wherein the threshold distance is about 1 meter (See at least Fig. 3 in Shehan: Shehan teaches that following detection of attachment of the trailer, the BSD tools will detect any objects located within the blind spot of the trailer as shown in Fig. 2-- for instance, a set distance such as 3 meters behind the trailer [See at least Shehan, 0042-0043]. As discussed in the section called “Claim Rejections – 35 USC 112”, it is unclear exactly what applicant means by “about” 1 meter. Since applicant’s specification recites, in paragraph [0045], “the threshold distance may be on the order of about 1 m”, applicant will interpret the disclosed distance of 3 meters from at least [Shehan, 0043] to read on the claim limitation “about 1 meter” since 3 meters is on the same order of magnitude as 1 meter).

Regarding claim 11, Li in view of Shehan teaches The system of claim 1, wherein: 
the system further includes a vehicle-human machine interface having a display screen and connected with the controller (Shehan teaches that the vehicle cabin may contain a display which may display warning messages in response to sensor outputs [See at least Shehan, 0044]); and 
the warning is presented on the video screen (See at least Fig. 3 in Shehan: Shehan teaches that, as part of block 304, the sensor signals may control a display within the vehicle cabin to display a warning message identifying an object within the extended driver-side BSDA 120a and/or passenger-side BSDA 120b [See at least Shehan, 0043-0044]).

Regarding claim 12, Li discloses A vehicle (See at least Fig. 1 in Li and [Li, 0037]), comprising: 
a steering system controlling the position of a pair of steered wheels of the vehicle (See at least Fig. 8 in Li: Li discloses that at block 808, the vehicle drive system will maneuver and steer the vehicle along path 552 to connect the vehicle to the trailer 200, as shown in Figs. 4A-C [See at least Li, 0054-0055]. It will be appreciated that at least two of the wheels of the vehicle must be steered to achieve this behavior); 
a hitch ball mounted on a rear of the vehicle (See at least Fig. 1 in Li: Li discloses that tow vehicle 100 comprises a hitch ball 162 of the tow vehicle 100 to align with a hitch coupler 212 of a trailers 200 [See at least Li, 0033]); 
a detection system outputting a signal including object position information of an area to the rear of the vehicle (Li discloses that cameras 410 positioned on a rear of vehicle 100 may detect objects [See at least Li, 0054-0055]); and 
a controller assisting in aligning the vehicle for hitching with a trailer (See at least Figs. 2A-B in Li: Li discloses that the method of Fig. 8 may be implemented via controller 300 [See at least Li, 0031-0033]) by:
receiving the object position data and identifying a targeted trailer (See at least Fig. 8 in Li: Li discloses that at block 802, a neural network may utilize the camera data to identify trailers which the user may select [See at least Li, 0055]) and at least one additional object within the area to the rear of the vehicle (See at least Fig. 8 in Li: Li discloses that the method 800 further includes continuously detecting, by the neural network 500, one or more objects within the vehicle path 552 as the vehicle 100 is moving rearwards along the vehicle path 552 and altering the vehicle path 552 at the controller 300 [See at least Li, 0055]); and
controlling the vehicle steering system to maneuver the vehicle during reversing to align the hitch ball mounted with a coupler of the targeted trailer (See at least Fig. 8 in Li: Li discloses that, at blocks 808-816, a vehicle reverses so that its hitch is aligned with, and connected to, a trailer hitch [See at least Li, 0054]). 
However, Li does not explicitly teach the vehicle wherein, upon aligning the hitch ball with the coupler, the vehicle presents a warning if it is determined that the at least one additional object is within a threshold distance of a side of the targeted trailer.
However, Shehan does teach a system for detecting objects surrounding a trailer hitched to a vehicle wherein a controller, upon aligning the hitch ball with the coupler (See at least Fig. 3 in Shehan: Shehan teaches that at step 301, the trailer blind side detection (BSD) tool may detect the attachment of a trailer to the vehicle [See at least Shehan, 0038]. Also see at least Fig. 1 in Shehan: Shehan teaches that the BSD system comprises sensors 110a-b which are attached to the vehicle 100, not to the trailer [See at least Shehan, 0017]), presents an indication if it is determined that the at least one additional object is within a threshold distance of a side of the targeted trailer (See at least Fig. 3 in Shehan: Shehan teaches that following detection of attachment of the trailer, the BSD tools will detect any objects located within the blind spot of the trailer as shown in Fig. 2-- for instance, a set distance such as 3 meters behind the trailer [See at least Shehan, 0042-0043]. Also see at least Fig. 2 in Shehan: Shehan further teaches that the signal generated upon detection of an object in a blind spot detection area (BSDA) may control a display within the vehicle cabin to display a warning message identifying an object within the extended driver-side BSDA 120a and/or passenger-side BSDA 120b [See at least Shehan, 0044]). Both Li and Shehan teach methods of detecting objects in proximity to a vehicle. However, only Shehan explicitly teaches where the controller may present an indication in a case where an additional object is located within a threshold distance of a side of the attached trailer upon attaching the trailer.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the sensor system of Li to also detect and notify a user of a case in which an object is located within a threshold distance of the trailer following attachment of the trailer, as in Shehan. Doing so improves safety by informing the user when objects are too close to the trailer even if they are not close to the towing vehicle itself (See at least [Shehan, 0042-0044]).

Regarding claim 13, Li in view of Shehan teaches The vehicle of claim 12, wherein: 
the detection system includes at least one camera mounted on the vehicle and outputting a video signal including image data of the area to the rear of the vehicle (See at least Fig. 8 in Li: Li discloses that at block 802, the one or more neural network 500 receives the images 412 from one or more cameras 410 positioned on a rear portion of the vehicle 100 to capture images 412 of a view behind the vehicle 100 [See at least Li, 0054]), and 
the controller identifies the targeted trailer in the image data (See at least Fig. 8 in Li: Li discloses that at block 804, the method 800 includes receiving, at a user interface 140 in communication with the neural network 500, an indication (e.g., driver selection 144) of a selected trailer 200, 200a-c from the one or more detected trailers 200, 200a-c [See at least Li, 0054]. Li further discloses that the DNN 500 is capable of determining the position of the trailer hitch 210 associated with a selected trailer 200, 200a-c based on images 412 or sensor data 422 [See at least Li, 0036]) and derives a path for maneuvering the vehicle during reversing to align the hitch ball with the coupler (See at least Fig. 8 in Li: Li discloses that at block 806, the method 800 also includes determining, at a computing device (e.g., a controller 300 having a path planning system 550a) in communication with the neural network 500, a vehicle path 552 from an initial position to a final position adjacent the trailer 200, 200a-c [See at least Li, 0054]).

Regarding claim 14, Li in view of Shehan teaches The vehicle of claim 13, wherein: 
the detection system further includes at least one radar unit mounted on the vehicle and outputting point detection data of the area to the rear of the vehicle within the signal (See at least Fig. 1 in Li: Li discloses that the sensors may include, but are not limited to, one or more imaging devices (such as cameras) 410, and sensors 420 such as, but not limited to, radar [See at least Li, 0034]), and 
the controller identifies the targeted trailer and the at least one additional object in the point detection data in determining that the at least one additional object is within the threshold distance of the side of the targeted trailer (See at least Fig. 3 in Shehan: Shehan teaches that at 304, the BSD tools will detect any objects located within the blind spot of the trailer as shown in Fig. 2, including the trailer itself as well as any other objects, in order to determine the distance between the trailer and the other objects if the other objects fall within the set distance behind the end of the trailer [See at least Shehan, 0042-0043]).

Regarding claim 16, Li in view of Shehan teaches The vehicle of claim 12, wherein it is determined that the at least one additional object is within the threshold distance of a side of the targeted trailer when the at least one additional object is at least partially laterally aligned with the targeted trailer (See at least Fig. 3 in Shehan: Shehan teaches that following detection of attachment of the trailer, the BSD tools will detect any objects located within the blind spot of the trailer as shown in Fig. 2-- for instance, a set distance such as 3 meters behind the trailer [See at least Shehan, 0042-0043]. It will be appreciated that the blind spots 120a and 120b are laterally aligned with the trailer, so any objects detected within these areas may be, broadly speaking, regarded as “partially laterally aligned” with the targeted trailer).

Regarding claim 17, Li in view of Shehan teaches The vehicle of claim 12, wherein the threshold distance is about 1 meter (See at least Fig. 3 in Shehan: Shehan teaches that following detection of attachment of the trailer, the BSD tools will detect any objects located within the blind spot of the trailer as shown in Fig. 2-- for instance, a set distance such as 3 meters behind the trailer [See at least Shehan, 0042-0043]. As discussed in the section called “Claim Rejections – 35 USC 112”, it is unclear exactly what applicant means by “about” 1 meter. Since applicant’s specification recites, in paragraph [0045], “the threshold distance may be on the order of about 1 m”, applicant will interpret the disclosed distance of 3 meters from at least [Shehan, 0043] to read on the claim limitation “about 1 meter” since 3 meters is on the same order of magnitude as 1 meter).

Regarding claim 19, Li in view of Shehan teaches The vehicle of claim 12, further including a vehicle-human machine interface having a video screen and connected with the controller (Shehan teaches that the vehicle cabin may contain a display which may display warning messages in response to sensor outputs [See at least Shehan, 0044]), wherein: 
the controller presents the warning on the video screen (See at least Fig. 3 in Shehan: Shehan teaches that, as part of block 304, the sensor signals may control a display within the vehicle cabin to display a warning message identifying an object within the extended driver-side BSDA 120a and/or passenger-side BSDA 120b [See at least Shehan, 0043-0044]).

Regarding claim 20, Li discloses A method for aligning a vehicle for hitching with a trailer (See at least Fig. 8 in Li: Li discloses that, at block 816, a vehicle hitch is aligned with, and connected to, a trailer hitch [See at least Li, 0054]), comprising: 
receiving object position data from a vehicle detection system outputting a signal including object position information of an area to a rear of the vehicle, identifying a targeted trailer (See at least Fig. 8 in Li: Li discloses that at block 802, a neural network may utilize the camera data to identify trailers which the user may select [See at least Li, 0055]) and at least one additional object within the area to the rear of the vehicle using the object position data (See at least Fig. 8 in Li: Li discloses that the method 800 further includes continuously detecting, by the neural network 500, one or more objects within the vehicle path 552 as the vehicle 100 is moving rearwards along the vehicle path 552 and altering the vehicle path 552 at the controller 300 [See at least Li, 0055]); and
controlling a vehicle steering system to maneuver the vehicle during reversing to align a hitch ball mounted on the vehicle to a coupler of the targeted trailer (See at least Fig. 8 in Li: Li discloses that, at blocks 808-816, a vehicle reverses so that its hitch is aligned with, and connected to, a trailer hitch [See at least Li, 0054]). 
However, Li does not explicitly disclose the method wherein, upon aligning the hitch ball with the coupler, presenting a warning if it is determined that the at least one additional object is within a threshold distance of a side of the targeted trailer.
However, Shehan does teach a system for detecting objects surrounding a trailer hitched to a vehicle wherein a controller, upon aligning the hitch ball with the coupler (See at least Fig. 3 in Shehan: Shehan teaches that at step 301, the trailer blind side detection (BSD) tool may detect the attachment of a trailer to the vehicle [See at least Shehan, 0038]. Also see at least Fig. 1 in Shehan: Shehan teaches that the BSD system comprises sensors 110a-b which are attached to the vehicle 100, not to the trailer [See at least Shehan, 0017]), presents an indication if it is determined that the at least one additional object is within a threshold distance of a side of the targeted trailer (See at least Fig. 3 in Shehan: Shehan teaches that following detection of attachment of the trailer, the BSD tools will detect any objects located within the blind spot of the trailer as shown in Fig. 2-- for instance, a set distance such as 3 meters behind the trailer [See at least Shehan, 0042-0043]. Also see at least Fig. 2 in Shehan: Shehan further teaches that the signal generated upon detection of an object in a blind spot detection area (BSDA) may control a display within the vehicle cabin to display a warning message identifying an object within the extended driver-side BSDA 120a and/or passenger-side BSDA 120b [See at least Shehan, 0044]). Both Li and Shehan teach methods of detecting 
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the sensor system of Li to also detect and notify a user of a case in which an object is located within a threshold distance of the trailer following attachment of the trailer, as in Shehan. Doing so improves safety by informing the user when objects are too close to the trailer even if they are not close to the towing vehicle itself (See at least [Shehan, 0042-0044]).

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 20180251153 A1) in view of Shehan et al. (US 20180121742 A1) in further view of Hu et al. (US 20190382031 A1), hereinafter referred to as Hu.
Regarding claim 6, Li in view of Shehan teaches The system of claim 5.
However, Li does not explicitly teach the system wherein the controller identifies the at least one additional object in the image data when the controller is unable to identify at least one of the targeted trailer and the at least one additional object in the point detection data.
However, Hu does teach a vehicle system wherein the controller identifies the at least one additional object in the image data when the controller is unable to identify at least one of the targeted trailer and the at least one additional object in the point detection data (Hu discloses that in a situation in which radar of an autonomous vehicle fails, perception module 302 and/or localization module 301 determine the location of the obstacles based on the sensor data captured by other sensors such as cameras [See at least Hu, 0064]). Both Li and Hu teach methods for detecting obstacles surrounding an autonomous vehicle. However, only Hu teaches where the obstacles may be detected by a camera in the event that a radar sensor fails.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to also provide camera sensor backups in the event the radar sensors of Li in view of Shehan fail. This improves safety by ensuring that obstacles can continue to be detected by the vehicle in the event of radar sensor failure.

Regarding claim 15, Li in view of Shehan teaches The vehicle of claim 14, wherein the controller:
further identifies the at least one additional object in the image data in determining that the at least one additional object is within the threshold distance of the side of the targeted trailer (See at least Fig. 3 in Shehan: Shehan teaches that at 304, the BSD tools will detect any objects located within the blind spot of the trailer as shown in Fig. 2, including the trailer itself as well as any other objects, in order to determine the distance between the trailer and the other objects if the other objects fall within the set distance behind the end of the trailer [See at least Shehan, 0042-0043]).
However, Li does not explicitly teach the vehicle wherein the controller identifies the at least one additional object in the image data when the controller is unable to identify at least one of the targeted trailer and the at least one additional object in the point detection data.
identifies the at least one additional object in the image data when the controller is unable to identify at least one of the targeted trailer and the at least one additional object in the point detection data (Hu discloses that in a situation in which radar of an autonomous vehicle fails, perception module 302 and/or localization module 301 determine the location of the obstacles based on the sensor data captured by other sensors such as cameras [See at least Hu, 0064]). Both Li and Hu teach methods for detecting obstacles surrounding an autonomous vehicle. However, only Hu teaches where the obstacles may be detected by a camera in the event that a radar sensor fails.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to also provide camera sensor backups in the event the radar sensors of Li in view of Shehan fail. This improves safety by ensuring that obstacles can continue to be detected by the vehicle in the event of radar sensor failure.

Claims 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 20180251153 A1) in view of Shehan et al. (US 20180121742 A1) in further view of Luebke et al. (US 20070225872 A1), hereinafter referred to as Luebke.
Regarding claim 10, Li in view of Shehan teaches The system of claim 1.
However, Li in view of Shehan does not explicitly teach the system wherein the indication relates to the at least one object restricting a lateral twist distance of the targeted trailer.
However, Luebke does teach a system for detecting obstacles laterally located to a trailer of a tractor vehicle wherein the indication relates to the at least one object restricting a lateral twist distance of the targeted trailer (See at least Fig. 2 in Luebke: Luebke teaches that a trailer side obstacle sensor is powered up in step 202 by the activation of auxiliary power, and step 204 is executed when a turn signal is activated since the side obstacle sensor is relevant for this turning operation [See at least Luebke, 0032]. Also see at least Fig. 1 in Luebke: Luebke further teaches that the tractor display unit 100 may display sensor state information or output an alarm to the driver based on whether or not an obstacle is detected [See at least Luebke, 0042-0043]. Because this alarm condition occurs during the turning operation, the condition may be regarded as the object placing a restriction on the twist distance of the trailer during turning). Both Luebke and Li in view of Shehan teach methods for detecting obstacles located to the sides of the trailer. However, only Luebke explicitly teaches where the objects may be detected and determined to place a restriction on a twist distance of a trailer during turning.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the sensor system and alarm system of Li in view of Shehan to additionally include sensors which detect objects proximate to the trailer sides particularly during turning, as in Luebke. Doing so improves safety by detecting the obstacles during the times which they are most likely to collide with the sides of the trailer (See at least [Luebke, 0032]).

Regarding claim 18, Li in view of Shehan teaches The vehicle of claim 12.
However, Li in view of Shehan does not explicitly teach the vehicle wherein the warning relates to the at least one object restricting a lateral twist area of the targeted trailer.
 wherein the indication relates to the at least one object restricting a lateral twist distance of the targeted trailer (See at least Fig. 2 in Luebke: Luebke teaches that a trailer side obstacle sensor is powered up in step 202 by the activation of auxiliary power, and step 204 is executed when a turn signal is activated since the side obstacle sensor is relevant for this turning operation [See at least Luebke, 0032]. Also see at least Fig. 1 in Luebke: Luebke further teaches that the tractor display unit 100 may display sensor state information or output an alarm to the driver based on whether or not an obstacle is detected [See at least Luebke, 0042-0043]. Because this alarm condition occurs during the turning operation, the condition may be regarded as the object placing a restriction on the twist distance of the trailer during turning). Both Luebke and Li in view of Shehan teach methods for detecting obstacles located to the sides of the trailer. However, only Luebke explicitly teaches where the objects may be detected and determined to place a restriction on a twist distance of a trailer during turning.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the sensor system and alarm system of Li in view of Shehan to additionally include sensors which detect objects proximate to the trailer sides particularly during turning, as in Luebke. Doing so improves safety by detecting the obstacles during the times which they are most likely to collide with the sides of the trailer (See at least [Luebke, 0032]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM T ALAM whose telephone number is (571)272-5901.  The examiner can normally be reached on M-F 9:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FADEY JABR can be reached on (571) 272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAEEM TASLIM ALAM/Examiner, Art Unit 3668